ON APPLICATION POR REHEARING.
Bermudez, C. J.
The only grounds upon which this application could be sustained would be: that the price of adjudication was not in excess of an alleged anterior conventional encumbrance, and that the plaintiff here, defendant in writ, had an interest in seeking the nullity of the sale, although perhaps not personally bound for the debt secured by the mortgage; but when it is considered that the creditor whose rights the plaintiff herein seeks to champion has filed a third opposition, asking to be paid out of the proceeds, and has thereby ratified the sale, the seeming foundation gives way and the superstructure falls through. This we say without prejudice to any adverse rights of that opponent.
Rehearing refused.